FINANCIAL INSTITUTIONS APPROVED AS DEPOSITORIES
                              OF TRUST ACCOUNTS OF ATTORNEYS

                                                 660    Clarion FCU
Bank Code     A.                                 591    Clearview Federal Credit Union
                                                  23    CNB Bank
595   Abacus Federal Savings Bank                354    Coatesville Savings Bank
  2   ACNB Bank                                  223    Commercial Bank & Trust of PA
613   Allegent Community Federal Credit Union     21    Community Bank (PA)
375   Altoona First Savings Bank                 371    Community Bank, NA (NY)
376   Ambler Savings Bank                        132    Community State Bank of Orbisonia
532   AMERICAN BANK (PA)                         647    CONGRESSIONAL BANK
615   Americhoice Federal Credit Union           380    County Savings Bank
116   AMERISERV FINANCIAL                        617    Covenant Bank
648   Andover Bank (The)                         536    Customers Bank
377   Apollo Trust Company

                                                  Bank Code    D.
Bank Code     B.
                                                  339   Dime Bank (The)
558   Bancorp Bank (The)                          239   DNB First, NA
485   Bank of America, NA                          27   Dollar Bank, FSB
662   Bank of Bird in Hand
415   Bank of Landisburg (The)
642   BB & T Company                              Bank Code    E.
501   BELCO Community Credit Union
397   Beneficial Bank                             500   Elderton State Bank
652   Berkshire Bank                              567   Embassy Bank for the Lehigh Valley
663   BHCU                                        541   ENTERPRISE BANK
  5   BNY Mellon, NA                               28   Ephrata National Bank
392   BRENTWOOD BANK                              601   Esquire Bank, NA
495   Brown Brothers Harriman Trust Co., NA       340   ESSA Bank & Trust
161   Bryn Mawr Trust Company (The)

                                                  Bank Code    F.
Bank Code     C.
                                                  629   1st Colonial Community Bank
654   CACL Federal Credit Union                   158   1st Summit Bank
618   Capital Bank, NA                             31   F & M Trust Company – Chambersburg
 16   CBT Bank, a division of Riverview Bank      658   Farmers National Bank of Canfield
136   Centric Bank                                205   Farmers National Bank of Emlenton (The)
394   CFS BANK                                     34   Fidelity Deposit & Discount Bank (The)
623   Chemung Canal Trust Company                 343   FIDELITY SAVINGS & LOAN ASSOCIATON
599   Citibank, NA                                       OF BUCKS COUNTY
238   Citizens & Northern Bank                   583    Fifth Third Bank
561   Citizens Bank, NA                          661    First American Trust, FSB
206   Citizens Savings Bank                      643    First Bank
602   City National Bank of New Jersey           174    First Citizens Community Bank
576   Clarion County Community Bank              191    First Columbia Bank & Trust Company
                                                 539    First Commonwealth Bank
504   First Federal S & L Association of Greene
       County                                             70   Jersey Shore State Bank
525   First Heritage Federal Credit Union                127   Jim Thorpe Neighborhood Bank
 42   First Keystone Community Bank                      488   Jonestown Bank & Trust Company
 51   First National Bank & Trust Company of             659   JPMorgan Chase Bank, NA
       Newtown (The)                                      72   JUNIATA VALLEY BANK (THE)
 48   First National Bank of Pennsylvania
426   First Northern Bank & Trust Company
604   First Priority Bank, a division of Mid Penn Bank   Bank Code    K.
592   FIRST RESOURCE BANK
657   First United Bank & Trust                          651   KeyBank NA
408   First United National Bank                         414   Kish Bank
151   Firstrust Savings Bank
416   Fleetwood Bank
175   FNCB Bank                                          Bank Code    L.
291   Fox Chase Bank
241   Franklin Mint Federal Credit Union                  74   LAFAYETTE AMBASSADOR BANK
639   Freedom Credit Union                               554   Landmark Community Bank
 58   FULTON BANK, NA                                    542   Linkbank
                                                          78   Luzerne Bank

Bank Code     G.
                                                         Bank Code    M.
499   Gratz Bank (The)
498   Greenville Savings Bank                            361   M & T Bank
                                                         386   Malvern Bank, NA
                                                         510   Marion Center Bank
Bank Code     H.                                         387   Marquette Savings Bank
                                                          81   Mars Bank
402   Halifax Branch, of Riverview Bank                   43   Marysville Branch, of Riverview Bank
244   Hamlin Bank & Trust Company                        367   Mauch Chunk Trust Company
362   Harleysville Savings Bank                          511   MCS (Mifflin County Savings) Bank
363   Hatboro Federal Savings                            641   Members 1st Federal Credit Union
463   Haverford Trust Company (The)                      555   Mercer County State Bank
655   Home Savings Bank                                  192   Merchants Bank of Bangor
606   Hometown Bank of Pennsylvania                      610   Meridian Bank
 68   Honesdale National Bank (The)                      420   Meyersdale Branch, of Riverview Bank
350   HSBC Bank USA, NA                                  294   MID PENN BANK
364   HUNTINGDON VALLEY BANK                             276   MIFFLINBURG BANK & TRUST COMPANY
605   Huntington National Bank (The)                     457   Milton Savings Bank
608   Hyperion Bank                                      614   Monument Bank, a division of Citizens &
                                                                Northern Bank
                                                         596   MOREBANK, A DIVISION OF
Bank Code     I.                                                BANK OF PRINCETON (THE)
                                                         484   MUNCY BANK & TRUST COMPANY (THE)
365   InFirst Bank
557   Investment Savings Bank
526   Iron Workers Savings Bank
                                                         Bank Code    N.
Bank Code     J.
433   National Bank of Malvern
168   NBT Bank, NA                              Bank Code    S.
347   Neffs National Bank (The)
434   NEW TRIPOLI BANK                          153   S & T Bank
 15   NexTier Bank, NA                          316   Santander Bank, NA
636   Noah Bank                                 460   Second Federal S & L Association of
638   Norristown Bell Credit Union                     Philadelphia
439   Northumberland National Bank (The)        646   Service 1st Federal Credit Union
 93   Northwest Bank                            458   Sharon Bank
                                                462   Slovenian Savings & Loan Association of
                                                       Franklin-Conemaugh
Bank Code    O.                                 486   SOMERSET TRUST COMPANY
                                                633   SSB Bank
653   OceanFirst Bank                           518   STANDARD BANK, PASB
489   OMEGA Federal Credit Union                440   SunTrust Bank
 94   Orrstown Bank                             122   SUSQUEHANNA COMMUNITY BANK


Bank Code    P.                                 Bank Code    T.

598   PARKE BANK                                143   TD Bank, NA
584   Parkview Community Federal Credit Union   656   TIOGA FRANKLIN SAVINGS BANK
 40   Penn Community Bank                       182   TOMPKINS VIST BANK
540   PennCrest Bank                            609   Tristate Capital Bank
419   Pennian Bank                              640   TruMark Financial Credit Union
447   Peoples Security Bank & Trust Company     467   Turbotville National Bank (The)
 99   PeoplesBank, a Codorus Valley Company
556   Philadelphia Federal Credit Union
448   Phoenixville Federal Bank & Trust         Bank Code    U.
 79   PNC Bank, NA
449   Port Richmond Savings                     483   UNB Bank
451   Progressive-Home Federal Savings & Loan   481   Union Building and Loan Savings Bank
       Association                              634   United Bank, Inc.
637   Provident Bank                            472   United Bank of Philadelphia
456   Prudential Savings Bank                   475   United Savings Bank
491   PS Bank                                   600   Unity Bank
                                                232   Univest Bank & Trust Co.

Bank Code    Q.
                                                Bank Code    V.
107   QNB Bank
560   Quaint Oak Bank                           611   Victory Bank (The)


Bank Code    R.

452   Reliance Savings Bank
220   Republic First Bank d/b/a Republic Bank
628   Riverview Bank
Bank Code     W.                                                 PLATINUM LEADER BANKS

119   WASHINGTON FINANCIAL BANK                     The HIGHLIGHTED ELIGIBLE INSTITUTIONS are
121   Wayne Bank                                    Platinum Leader Banks – Institutions that go above
631   Wells Fargo Bank, NA                          and beyond eligibility requirements to foster the
553   Wesbanco Bank, Inc.                           IOLTA Program. These Institutions pay a net yield at
494   West View Savings Bank                        the higher of 1% or 75 percent of the Federal Funds
473   Westmoreland Federal S & L Association        Target Rate on all PA IOLTA accounts. They are
                                                    committed to ensuring the success of the IOLTA
476   William Penn Bank
                                                    Program and increased funding for legal aid.
272   Woodlands Bank
573   WOORI AMERICA BANK
630   WSFS (Wilmington Savings Fund Society), FSB
                                                                      IOLTA EXEMPTION

                                                    Exemptions are not automatic. If you believe you
Bank Code     X.
                                                    qualify, you must apply by sending a written request
                                                    to the IOLTA Board’s executive director: 601
                                                    Commonwealth Avenue, Suite 2400, P.O. Box 62445,
Bank Code     Y.                                    Harrisburg, PA 17106-2445. If you have questions
                                                    concerning IOLTA or exemptions from IOLTA, please
577    York Traditions Bank                         visit their website at www.paiolta.org or call the IOLTA
                                                    Board at (717) 238-2001 or (888) PAIOLTA.

Bank Code     Z.




                                                                                   Approved July 2019